IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RN PLUS INC.,                             :   No. 528 EAL 2020
                                          :
                   Petitioner             :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
             v.                           :   Commonwealth Court
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.